Examiner’s Comment

1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

2. This Office Action is in response Applicant’s Request for Consideration under the After Final Consideration Program (AFCP) 2.0, filed on 08/10/2022.


3. Status of the claims
In a requirement for Restriction/Election dated 08/11/2021, the following inventions were identified in this application: 

I. Claims 73-95, drawn to a multimeric polypeptide, nucleic acids end vectors encoding the polypeptide, host cells and methods of making the polypeptide.
II. Claim 96, drawn to a method of modulating activity of a T cell comprising contacting the T cell with the polypeptide of Group I.
III. Claim 97, drawn to a method of treating a cancer comprising administering the polypeptide of Group I.
IV. Claim 98, drawn to a method of treating an infection comprising administering the polypeptide of Group I.

In the reply filed on 08/17/2021, Applicant elected the invention of Group I, i.e. the claims directed to a product.  The election was made without traverse.  Claims 96-98 were subsequently withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Upon reconsideration in view of Applicant’s amendment and arguments dated 08/10/2022, claims 73, 79-81 and 84-95 are deemed to be allowable.


4. Since claims 73, 79-81 and 84-95 are directed to an allowable product, claims 96-98, directed to a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, would be eligible for rejoinder if the amendment was presented prior to final rejection.  MPEP § 821.04(b).  Amendments submitted after final rejection are governed by 37 CFR 1.116.  

If an amendment after final rejection that otherwise complies with the requirements of 37 CFR 1.116 would place all the elected product claims in condition for allowance and thereby require rejoinder of process claims that raise new issues requiring further consideration (e.g., issues under 35 U.S.C. 101 or 35 U.S.C. 112, first paragraph), the amendment could be denied entry.  MPEP § 821.04(b)


5. Applicant has not requested rejoinder of any of claims 96-98, nor elected an invention from Groups II-IV, as identified in the restriction requirement dated 08/11/2021, to be examined in the event of rejoinder.

The examiner has determined that claim 96, directed to the invention of Group II, can be examined within the time allotted under the AFCP 2.0 program, whereas claims 97 and 98, directed to the inventions of Groups III and IV, respectively, raise issues which would require consideration beyond the conditions of the AFCP 2.0 program.

Accordingly:
(i) Applicant’s submission filed on 08/10/2022 under AFCP 2.0 has been entered;
(ii) Claim 96, directed to a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, has been rejoined and fully examined for patentability under 37 CFR 1.104; and   
(iii) Claims 97-98, directed to inventions nonelected without traverse, have been canceled.  See MPEP 821.02.


6. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II, as set forth in the Office action dated 08/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claims including all the limitations of an allowable product claim or rejoined process claim are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


7. An Examiner's Amendment to the record appears below.  Should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.


Examiner’s Amendment

8. Claims 97-98 have been canceled.



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644